


Exhibit 10-80
Second Amendment
to the
DTE Energy Company Executive Supplemental Retirement Plan
(Amended and Restated Effective January 1, 2005)


Recitals


A.
DTE Energy Company (the “Company”) adopted the DTE Energy Company Executive
Supplemental Retirement Plan (Amended and Restated Effective January 1, 2005)
(the “Plan”) to enable the Company to attract and retain executives.



B.
The Organization and Compensation Committee (the “Committee”) of the Company's
Board of Directors is authorized to amend the Plan.



C.
By a resolution properly adopted on May 5, 2011, the Committee amends the Plan
to grant the Committee the discretion to extend participation in the Management
Supplemental Benefit Plan portion of the Plan to executives otherwise eligible
to participate in the Plan.



Plan Amendment


Effective as of the date this amendment is adopted, the DTE Energy Company
Executive Supplemental Retirement Plan (Amended and Restated Effective January
1, 2005) is amended by replacing Section 2.21 in its entirety with the
following:


2.21    “Grandfathered MSBP Participant” means:


(a)    an active employee of DTE on December 31, 2000 who was participating in
the MSBP on December 31, 2000 and is included in Appendix C; or


(b)    an individual who has been designated by the Committee, in its complete
discretion, as a Grandfathered MSBP Participant to be added to Appendix C with a
Group I or Group II designation (determined in the Committee's discretion), any
Awarded Service (determined in the Committee's discretion), and the effective
date of the individual's designation as a participant in the MSBP (determined in
the Committee's discretion).


DTE Energy Company has caused this Second Amendment to be executed on the 5th
day of May, 2011.


DTE ENERGY COMPANY






By /s/ LARRY E. STEWARD        
Larry E. Steward
Vice President, Human Resources






























Second Amendment to January 1, 2005 Amended and Restated ESRP - Page 1 of 1




